                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                               SOUTHWESTERN DIVISION

BASIL FITZPATRICK,                                     )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )         Case No. 20-3232-CV-SW-SRB
                                                       )
TARGET CORPORATION,                                    )
                                                       )
                       Defendant.                      )

                                              ORDER

       Before the Court is a Motion to Remand Count I. (Doc. #6). The motion is GRANTED.

Pursuant to 28 U.S.C. §§ 1441(c)(2) and 1445(c), and with Defendant’s consent, Count I of

Plaintiff’s complaint for workers’ compensation retaliatory discharge under R.S.Mo. § 287.780

is severed and remanded to the Circuit Court of Greene County, Missouri. This Court retains

jurisdiction over all other counts set forth in the complaint.


       IT IS SO ORDERED.

                                                       /s/ Stephen R. Bough
                                                       STEPHEN R. BOUGH
                                                       UNITED STATES DISTRICT JUDGE

Dated: August 10, 2020




          Case 6:20-cv-03232-SRB Document 9 Filed 08/10/20 Page 1 of 1
